Citation Nr: 1113426	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-22 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hip disability. 

2.  Entitlement to service connection for bilateral leg disability.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for right hand disability.  

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1958 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The appellant testified at a hearing before the Board in January 2008.  A transcript of the hearing testimony is associated with the claims file.  However, the individual who conducted the January 2008 hearing is no longer employed by the Board.  The appellant was duly informed of his right to a new hearing in a letter dated in October 2010.  The letter informed the appellant of his right to another hearing.  However, the appellant related that he did not want a new hearing and to consider his case on the evidence of record.  

This case was remanded by the Board for further development in June 2008.  
In a July 2009 rating decision, the appellant was awarded service connection for degenerative joint disease of the right elbow, left elbow, first "MTP" joint right foot, left foot, and left hand.  Service connection was also granted for residuals of shell fragment wounds of the left lower extremity and degenerative disc disease of the cervical spine.  An effective date of January 18, 2005 was assigned.  The Board notes that these issues are not on appeal as the appellant has not expressed disagreement with the evaluations and/or effective dates assigned.  

The issue of entitlement to a total disability rating for compensation purposes based on individual unemployability due to service- connected disabilities (TDIU) has been raised by the record.  Given that the appellant has a number of service-connected disorders, the Board finds that the appropriate course is to refer the matter of entitlement to a TDIU for appropriate action, rather than adjudicate it solely in the context of the PTSD claim.  Compare Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board therefore refers to the AOJ for appropriate action the matter of entitlement to a TDIU.  


FINDINGS OF FACT

1.  The Veteran does not have a right or left hip disability.

2.  The Veteran does not have a right or left leg disability.

3.  The Veteran does not have a right or left knee disability.

4.  The Veteran does not have a right hand disability.

5.  The Veteran's PTSD is not manifested by symptoms productive of total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or aggravated during service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A bilateral leg disability was not incurred in or aggravated during service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  A bilateral knee disability was not incurred in or aggravated during service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  A right hand disability was not incurred in or aggravated during service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  The criteria for a rating higher than 70 percent disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letters dated in April 2005 and July 2008.  Moreover, in January 2008 the appellant was afforded a hearing conducted before a Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, the appellant was informed that he could submit additional evidence.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  See 38 C.F.R. § 20.1304(c) (2010).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Board note that examinations have been conducted for each claimed disorder, which provided appropriate findings and opinion.  The Board has reviewed the examination reports and finds that they are adequate for the purpose of adjudicating the claims on appeal.  Available service records and pertinent post service medical records have been obtained.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claims.


Legal Criteria and Analysis 

Service Connection 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Certain chronic diseases, such arthritis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2010).  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed or shown that the disabilities were incurred while engaging in combat.  

The appellant has appealed the denial of service connection for osteoarthritis of the hips, legs, knees and right hand.  

Service treatment records reveal that in November 1963, the appellant was involved in a car accident, resulting in a lot of pain in the left hip.  He also complained of right hip pain and pain in the left knee area.

Clinical examinations reveal normal finding for the lower and upper extremities in October 1958, May 1961, May 1964, March 1967, and September 1968.  The appellant denied having or that he ever had arthritis in May 1961 and March 1967.  He also denied trick or locked knee.  In his March 1967 examination, the appellant reported a hip injury in 1964.  The examiner noted that the hips were well healed and without sequelae.  

Following service, "pain in hand, rule out degenerative joint disease" was assessed in December 1984.  The Veteran reported stiffness and soreness in both hands in December 1984.  Pain in right hip and both hands possibly arthritis was noted in September 1985.  

In April 1988, Dr. D related that the appellant had osteoarthritis of the hands and that he was limited in his activities.  In May 1989, the appellant reported a history of hand swelling at night.  He also related his left hip and legs ached at night.  

Multiple joint pains due to severe arthritis were noted in September 1992.  A diagnosis of osteoarthritis was noted in January 1993.  Symptoms were noted to first appear in 1985.  X rays in April 1993 revealed no knee abnormalities.  Multiple joint pain of unclear etiology was diagnosed in April 1993.  

Arthritis, most likely degenerative joint disease was diagnosed in December 1993.  Dr. G related in December 1993 that the appellant was his patient and that the appellant had severe osteoarthritis to include the hands and knees.  He related that the appellant was restricted to certain activities.  He further related that the appellant had been medically retired from his postal service job due to his restrictions.  

In November 1994, the appellant stated that he had arthritis during service.  Osteoarthritis was diagnosed.  It was noted in January 1995 that the appellant had been medically diagnosed with chronic osteoarthritis.  Date of onset was noted as longstanding, and that it was moderate severity and probably lifelong.  

The appellant reported having pain in his hands and hips in December 1995.  He also described intermittent leg and knee pain.  Examination revealed normal range of motion of the hands.  The knees bilaterally showed normal range of motion and normal stability.  The left hip showed flexion to 90 degrees and the right showed flexion to 100 degrees.  Left hip flexion was limited by pain.  

It was noted in April 1997 that because the appellant had severe osteoarthritis to include the hands and knees he was discharged from service.  He reported that he had arthritis in the hips.  Examination in December 1999 revealed tenderness in the left hip and bilateral knees on motion but no other abnormal findings.  Range of motion in all joints was normal with tenderness in the left hip and knees only.  

In February 2000, it was noted that the appellant still had joint aches and pains.  Arthritis was assessed.  A history of osteoarthritis since 1986 was reported in June 2001.  The extremities were found to have full range of motion.  In November 2001, the appellant reported that he wounded his left knee and thigh in service.  

In December 2004, Dr. C stated that the appellant was thrown by shrapnel in service and sustained injuries to include his right hip.  Dr. C stated that he had disabling degenerative joint disease of his joints due to his service connected injuries.  He opined that his injury is service connected.  

The appellant's wife related in January 2005 that appellant has had pain in his hands and knees since they met in 1976.  

In June 2006, Dr. C stated that the appellant was injured in a motor vehicle accident in November 1963 and that he was admitted to the hospital and treated for hip and knee injuries.  Dr. C stated that his accident-induced arthritis has gradually worsened and he had to quit work at the post office.  

During his January 2008 hearing, the appellant related that he sustained a right hip injury in service.  He also indicated that several doctors in the 1990s contended his osteoarthritis was present and longstanding.  

Dr. S. D. stated in March 2008 that the appellant's initial trauma was in 1966 and that he indeed had a lifetime of degenerative changes to the knee and hip.  She stated that he would conclude without examination, but with certainty, that the appellant's multiple injuries from his early military service have had a direct cause and effect relationship with his current degree of chronic pain and disability.  Dr. S. D. stated that the appellant gave to her a history of early injuries and that it was probable that at this point he has the signs of degenerative joint disease and the chronicity of pain and disability that accompanies this progressive disease.  

The appellant was afforded a VA compensation and pension examination in May 2009.  During this examination, the appellant stated no specific injury or direct trauma to the joints but associated joint problems with trauma of training and duties associated with infantry/artillery activities.  The appellant reported that his hip pops at times.  He also reported left knee pain, locking and stiffness but not on the right.  He reported hand stiffness.  Examination revealed grossly normal bilateral hands.  X rays revealed the right hand was within normal limits.  Normal examination and x rays of the bilateral hips, right hand and bilateral knees was diagnosed.  The examiner noted that there are no findings of arthritis or osteoarthritis of the hips or knees.  

In light of the evidence presented, the Board finds that the preponderance of the evidence shows that the Veteran does not have a disability, to include osteoarthritis, of the hips, legs, knees or right hand.  In this regard, the Board notes that for veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C. §§ 1110 and 1131- - the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (2010).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, the Veteran has complained for a number of years of pain and other symptoms affecting his hips, legs, knees and right hand.  Several medical providers through the years have diagnosed arthritis in several of those joints, but notably without corroborating diagnostic studies, and usually the diagnoses were not specific to a particular joint.  To determine whether the Veteran actually had arthritis in the joints at issue, or some other pathology to account for his symptoms, VA examined him in May 2009.  The examination included X-ray studies which were negative for arthritis, and negative for any other pathology, and the examiner concluded that the joints at issue were normal.

In weighing the relative evidentiary weight of the diagnoses of arthritis versus the May 2009 examination findings, the Board finds that the diagnostic studies used by the May 2009 examiner render that examination report more probative.  The prior diagnoses were based primarily on the Veteran's report of symptoms, and did not include diagnostic studies to show whether there was an actual basis for the Veteran's complaints.  The use of a study to observe whether any actual disease process accounts for the Veteran's pain makes the May 2009 examiner's opinion much more probative.

The same is true as to the Veteran's own assertions concerning his arthritis and other symptoms.  Although competent to report his observations, the findings on diagnostic studies are clearly more probative than his reported observations, with respect to whether he actually has an underlying disorder to account for the symptoms. 

Dr. S. D. stated in March 2008 that the appellant's initial trauma was in 1966 and that he indeed had a lifetime of degenerative changes to the knee and hip.  However, Dr. S. D. also stated that the conclusion was rendered without examination.  As such,  the Board finds Dr. S.D's findings and opinion to be less probative than the May 2009 clinical findings.   

As already explained, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, the preponderance of the evidence shows that the Veteran does not have a disability, including osteoarthritis, of the hips, legs, knees or right hand.  Pain, swelling and tenderness alone, without an underlying pathology, does not warrant service connection.  See Sanchez-Benitez v. Principi, supra.  The preponderance of the evidence is against the claims for service connection for osteoarthritis of the hips, legs, knees and right hand.  Because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 (2010).

Ratings 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.   the Board conclude that the disability has not significantly changed and that a uniform rating is warranted.  

The Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 .  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  The General Rating Formula provides that a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers). Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

The appellant has appealed the denial of an evaluation higher than 70 percent disabling for PTSD .  The 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  To warrant a higher rating the evidence must show total occupational and social impairment.  See 38 C.F.R. § 4.7.

Here, the appellant's wife maintained in January 2005 that the appellant had problems with his nerves, anxiety, flashbacks, nightmares, an inability to get along with people, lack of trust, and that he was unable to sleep at night.  

In the April 2005 VA compensation and pension examination, it was noted that the appellant lived with his wife and that he had six children.  He reported symptoms to include insomnia, avoidance, emotional numbing, detachment, nightmares, intrusive thoughts, flashbacks, and startle symptoms.  He also indicated that he was forgetful, claustrophobic, had anger problems and isolated himself.  The VA examiner reported that the appellant appeared mentally sharp and quite intelligent.  His thought processes were logical, coherent, and relevant.  He was articulate, very well dressed and groomed, and he exhibited excellent social skills.  He was oriented to person, place, time and situation, and his affect was spontaneous and reasoning excellent.  Concentration was fair.  He reported having poor short term memory, and indicated suicidal and homicidal thoughts.  He denied having any attempt to harm himself or others.  

The VA examiner stated that it did not appear that the appellant's symptoms of PTSD had any effect on his social and occupational functioning.  The examiner opined that the appellant's PTSD symptoms may be worse than the 30 percent award that he received but they do not seem to be as severe as would typically be awarded a 70 percent rating.  Chronic PTSD was diagnosed and GAF scores of 45-50 were assigned.  The examiner noted that the appellant certainly felt that his PTSD warranted an increase in benefits.  He stated that the appellant accounts himself as well as his written materials sound somewhat frantic and he indicates being angry and irritated.  However, the examiner stated that this was despite the fact that the appellant presented a calm, clear and lucid interview.  The examiner related that the appellant's MMPI was greatly exaggerated suggesting that he may heighten or amplify his condition in order to demonstrate how bad off he is.  The examiner stated that the appellant was not psychotic and not organic, but seemed to be genuinely angry and agitated.  

In an April 2005 statement, the appellant related that he kept to himself because he did not want people coming up and startling him.  He denied that he greatly exaggerated and amplified his condition.  He strongly disagreed with the April 2005 VA examiner's assessment.  

At the January 2008 hearing, it was noted that the appellant had suicidal and homicidal ideations and that he tended to isolate himself.  It was noted that the appellant had stated in the past that he had the urge to fight at times and that if he fought somebody was going to get killed.

The appellant was afforded another VA compensation and pension examination in May 2009.  During this examination, the appellant indicated arousal symptoms, irritability, sleep problems, isolation, inability to get along well with others, anger, short temper, detachment, aversion to crowds, hypervigilance, and startle.  He indicated that he was not suicidal, homicidal or psychotic.  It was noted that physical problems caused the appellant to go on Social Security Disability 1999.  

He was reported to be able to engage in a normal range and variety of ADLs without interruption of his typical daily routine.  He stated that his leisure activities included fishing.  Examination showed that the appellant was sincere and genuine.  His thought processes were logical, coherent, and relevant.  He was articulate, verbal, well dressed and well groomed.  He was cooperative and exhibited good social skills.  He seemed intelligent and his speech was well understood.  The appellant was oriented to time, place, person and situation, and his affect was spontaneous and reasoning good.  Verbal comprehension and concentration were good but he claimed to have short term memory problems.  The examiner noted that the appellant's anger and desire to isolate have caused him social difficulties and that he has had a great deal of grief related to two of his sons being murdered. 
The examiner opined that the appellant's condition was no worse than his current rating and certainly no worse than the previous evaluations.  The examiner stated that the appellant indicated, only after being prompted by the examiner, that he experienced about 10 nightmares a month and intrusive thoughts about 2 to 3 times a week.  The examiner assigned GAF scores of 60 to 65.  The examiner opined that the appellant's PTSD accounted for a GAF score no lower than 60.  

The appellant was afforded another VA compensation and pension examination in December 2009.  During this examination, it was reported that his marital relationship was stable and that his wife made allowances for his interpersonal and social withdrawal.  He reportedly had little to no social relationships except one friend that he saw about twice a month for a few hours but never allowed him to visit.  He related having contact with three of his children about once every three months.  He watched a few television shows but sat in the backyard alone about five hours a day.  There was no history of suicide attempts or violence. 

Examination revealed he was clean, neatly groomed and appropriately dressed.  His psychomotor activity was unremarkable, speech clear/coherent, attitude cooperative/attentive, affect appropriate, mood anxious, attention intact, and he was oriented to person, time, and place.  His thought process and content were unremarkable, he understood the outcome of behavior and he was without delusions.  He also had above average intelligence and understood that he had a problem.  He was noted to be easily irritated and to have had several instances of becoming angry with clerks.  The appellant was without hallucinations, obsessive/ritualistic behavior, and/or panic attacks.  Impulse control was good.  He was able to maintain minimum personal hygiene and had no problems with activities of daily living.  

PTSD symptoms were shown to include reexperiencing, avoidance, and increased arousal.  It was noted that the appellant retired in 1993 because of degenerative disc disease.  PTSD was diagnosed and a GAF score of 45 assigned.  The examiner stated that he gave the appellant the benefit of the doubt that his condition was worse than previously rated.  The examiner stated that the appellant now reported chronic severe irritability, interpersonal and social impairment and emotional distress as a result of his PTSD.  The examiner stated that the appellant is almost always irritated, angry, upset and irate.  The examiner further stated that the appellant's first marriage ended in divorce, he almost has no friends, unable to continue religious activities and continued social isolation and alcohol use.  

Based on the evidence presented, the Board finds that a rating higher than 70 percent disabling for PTSD is not warranted.  The Board find that the appellant's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating than that contemplated by a 100 percent rating under Diagnostic Code 9411.  In this regard, the appellant has reported irritability, anger, lack of friends, social isolation, and forgetfulness.  The Board also note that the appellant has reported that he watched a few television shows but sat in the backyard alone about five hours a day.  However, examinations show that his thought processes were logical, coherent, and relevant.  He was articulate, well dressed and groomed, and oriented was to person, place, time and situation.  He was without hallucinations, obsessive/ritualistic behavior, and/or panic attacks.  Impulse control was also good.  The Board also notes that he engages in fishing as a leisure activity, has contact with his children and his marital relationship has been reported as stable.  Although he reported no social relationships, he reported having one friend that he saw about twice a month for a few hours but never allowed him to visit.  Despite a notation of suicidal and homicidal thoughts in April 2005 and January 2008, he indicated that he was not suicidal, homicidal nor psychotic in May 2009.  As such, the Board finds that his overall disability picture meets the criteria for a 70 percent rating and no more.  

Furthermore, while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal the appellant's GAF scores have ranged between 45 to 60.  A GAF score of 45 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  In the view of the Board, the GAF scores are consistent with the appellant's PTSD symptomatology and the assignment of no more than a 70 percent rating.  

The Board notes that although the Veteran is in receipt of disability benefits from the SSA, the decision shows that the grant of benefits was not based in any part on psychiatric disability.  Nor is there otherwise credible or competent evidence that the Veteran's PTSD causes total occupational impairment.

The Board notes that the appellant is competent to report that his disability is worse than evaluated.  The Board acknowledges his reports of social isolation, irritability, flashbacks, nightmares, anxiety, forgetfulness and anger.  The Board finds that the appellant has been credible when reporting the specifics of his condition.  However, the credible testimony does not provide a basis for a higher rating.  For all the reasons set forth above, the preponderance of the evidence is against a rating higher than 70 percent disabling for PTSD.  

The Board has also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant has not required frequent periods of hospitalization for his disability and that the manifestations of the disability is contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  In point of fact, the schedular criteria for PTSD specifically contemplate, and are based on interference with employment.  Therefore, referral of the case for extra-schedular consideration is not in order.







(CONTINUED ON THE NEXT PAGE)

ORDER

Service connection for a bilateral hip disability is denied. 

Service connection for bilateral leg disability is denied.  

Service connection for a bilateral knee disability is denied.  

Service connection for a right hand disability is denied.  

A rating higher than 70 percent disabling for PTSD is denied.  





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


